Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 1 of 20 Page ID
                                  #:3000




  Summary Judgment Ex. 6b
To:       Erin Mason[emason@certifieddocprep.com]
From:        CaseSebreros[fsebreros@certifieddocumentcenter.com]
          Anthony  8:20-cv-00043-SB-ADS Document 190-44                  Filed 05/14/21 Page 2 of 20 Page ID
Sent:     Thur 9/29/2016 4:24:41 PM (UTC-07:00)          #:3001
Subject:  Training Manual
Training Manual Revised 1.1 ( updated compliance ).docx


 Hi Erin,

 This is a copy we are working on. We have to make some updates to it which will be done at some point this week. I will provide
 you with the most recent copy at that point.

 Thank you,




 Antho ny Sebreros
 Sales Manager
 Toll free: 855-480-4332
 Direct Line: (949) 44 7-54 71
 Fax: (949) -449-1104
 http://certifieddocumentcenter.com




                                                                                                                EXHIBIT

                                                                                                              Sebreros Exh 3




   CONFIDENTIAL                                                                                                    ML00333035
                                                                                                               CFPB-JN-0150679
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 3 of 20 Page ID
                                         #:3002




        Welcome to Certified Document Center!



        We are pleased with your decision to join our team.

        Certified Document Center is committed to providing superior quality and
        unparalleled customer service in all aspects of our business. We believe each
        employee contributes to the success and growth of our Company.

        This employee handbook contains general information on our policies, practices
        and benefits. Please read it carefully. If you have questions regarding the
        handbook, please discuss them with your supervisor.

        Welcome aboard and we look forward to working with you!



        Sincerely,

        Management Team




        Company Background
                                                                                    Page   I1



CONFIDENTIAL                                                                                ML00333036
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 4 of 20 Page ID
                                         #:3003




           Certified Document Center and its founders have been in the debt relief industry
        since 2007 and have led the way in niche sectors such as Debt Settlement, Tax
        Debt Relief and even Student Debt Relief. Certified Document Center is a cutting
        edge company that has set high standards of how companies operate when
        handling complex assignments such as student debt relief.

          In 2015, Certified Document Center began to assist students burdened with debt
        by helping them understand and navigate through the maze of programs and
        available options. Certified Document Center is a proud member of the Association
        for -Student -Loan Relief and continues to set the standard for student debt relief.




        What Makes Us Different


         We hold ourselves to a higher standard. Certified Document Center as not just
        another debt relief company-we're the premier national document preparation
        center for student debt relief. We provide specialized attention to every client,
        ensuring we discover the best program possible for their unique situation. We are
        passionate about helping students navigate through the different federal programs
        available to them.

          As a leader within the Debt Relief industry- we pride ourselves that our
        determination, our character, and our approachability make us the obvious and
        easiest partner you'll work with during the process. Our numerous product
        offerings and capable staff help us meet the needs of clients both big and small.




        Core Values and Practices


                                                                                     Page   I2



CONFIDENTIAL                                                                                 ML00333037
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 5 of 20 Page ID
                                         #:3004




         Certified Document Center is a national organization of diverse people,
        comprised of highly motivated and accountable individuals unified in our vision
        and actions. Every action is an opportunity to demonstrate our shared integrity.
        We live up to our values. We do not tolerate unethical behavior and we support
        each other by doing what's right.

          We recognize that our people, culture, and clients contribute equal parts to our
        success. Our staff is our greatest asset. We are committed to developing and
        growing employees at all levels in order to drive business results. We want to
        ensure we have the best people in every role. Because our customers expect great
        service and convenience each time they work with Certified Document Center, we
        are committed to delivering an experience that exceeds our customer's high
        expectations.

          We strive to improve the lives of our people and the communities in which we do
        business. We respect people and embrace diversity. We give back to the
        community and we are socially and environmentally responsible, corporate
        citizens.

          We are committed to helping our clients achieve the American dream, one
        student at a time. Certified Document Center offers the most innovative
        technology to smoothly support each unique situation. We believe that each
        student we help out of debt isn't just a transaction but an opportunity to make
        every client satisfied with their experience.




                                      Federal Legislation:


                                                                                    Page   I3



CONFIDENTIAL                                                                                ML00333038
                             Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 6 of 20 Page ID
                                                               #:3005

                                                          Student Loan Advisor Script
      Introduction
      Thank you for calling the student loan center, this is (Your Name), Student Loan Advisor (Your Extension), and this call is being recorded for quality and
      compliance purposes. How can I help you?

      Okay great, what's your benefit ID#?

      Am I speaking with (Clients Name)?

      Do you still reside at (Clients Address)?

      Great, the fact that you received that notice means you may qualify for a federally backed direct consolidation loan with the U.S. Department of Education.
      Under the Heath Care & Education Reconciliation Act of 2010, there are a few programs that you may be eligible for and you may also be entitled to some
      additional government benefits.

      Now, our records indicate that you have approximately (Student Debt Amount) in qualified student loan debt. Does that sound about correct?

      Okay and how much are you currently paying on your loans?

      *If they are not paying ask "Are you currently on a forbearance or have you just not been financially able to make those monthly payments?"

      "How much a month are they currently asking for?"

      If they don't know tell them "Well there is a minimum you have to pay which should be about 1% of your debt, that would be about (Estimate Monthly
      Payment) . Anything less than the 1% payment would mean the client is not on pace to pay this loan off in the next ten years .

      Okay and are you interested in lowering those monthly payments?

      *If they say no "Okay, it sounds like you're more interested in paying your debt off faster and saving money on interest then, correct?

      Great, so what we'll do is take a look at your options and then we'll see what benefits and programs may be available to you.

      Before we continue, I do want you to have my direct line. Do have a pen and paper available to write that down?

      My direct line is (Your Phone Number), and again my name is (Your Name).

      Now just to verify some basic information with you as well, what is the best phone number to reach you at?

      And can I have your email address as well please?


      Retrieving Loan Data


CONFIDENTIAL                                                                                                                                                ML00333045
                              Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 7 of 20 Page ID
                                                                #:3006
                                                                         Student Loan Advisor Script

      Now have you already had a chance to create your FSA ID?

      *If they say no "Okay well I'm sure you're familiar with the 4 digit FAFSA pin number used in the past? The department of Education has recently made some
      changes to their login requirements; they now have what's called an FSA ID. Now what this is, is a username and password that you create on the Department
      of Education' s website and when you log in with it, you will be able to retrieve all your federal loan information. This is going to be the first step of the process
      to see what you qualify for. If you haven't done it yet, that's fine, it only takes a couple minutes.

      Do you currently have access to your email?

      Perfect, if you can please access that, I just sent you an email labeled client portal welcome, let me know when you receive this please.

      When you open that up there's a link at the bottom with a username and password listed right below it, click that link and enter in the username and password
      provided to you in the email. Let me know when you get to the next screen.

      On the left hand side, click on the loans tab, you should then see step 1 and step 2 in blue letters correct?

       If they do not have a FSA ID, click "Create Yours" below step 1 and walk them through the FSA ID. Have them come back to step 1 and step 2 once they have
      created their FSA ID.

      Now for step 1 enter in your FSA ID username and password. For step 2 it's a couple questions based off your tax returns, just answer them to the best of your
      ability, then go ahead and click "Retrieve Loans and Programs"

      Once you click the "retrieve loans and programs", you should see your loans populate on the screen in just a moment. Let me know when you do.

      Now that your loans are up, click "share with consolidation company" and let me know when you get to the next screen.




      Application
      Okay now I want to verify with you the information that you provided for step 2.

      Based on your 2015 tax returns, what was your Adjusted Gross Income?

      Are you currently on track to make about the same, less, or more?

      What was your tax filing status?

      And what is your total family size including yourself? Is there anyone else that lives in the same household that you financially assist more than half the time?


                                                                                                                                                                  Page   I 11



CONFIDENTIAL                                                                                                                                                    ML00333046
                            Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 8 of 20 Page ID
                                                              #:3007
                                                                        Student Loan Advisor Script                              Certified Document Center

      Okay, now I am going to go over a few application questions with you prior to calculating a quote.

      Now what do you currently do for a living?

      Who is your current employer?

      What's an address for your employer?

      How many years have you been with this company?

      Was your driver's license issued in the state of (Clients State of Residence)? Okay, and your driver's license number?

      Okay, now we are going to do a quick budget analysis to verify your monthly expenses. Since many government benefits are based on ability to pay, this is
      important for us to know so we can make sure to get you as many deductions as possible.

      Do you have a car payment? If so, how much? How much do you owe on your car?

      Do you have credit card debt? If so, how much? What is your monthly payment on your credit cards?

      Do you have mortgage debt? If so, how much? What is your monthly mortgage payment?

      Do you owe any Federal taxes? If so, how much?

      Now for the next part I am going to need two references. Your references are not going to be contacted but there does need to be a point of contact on here,
      so if you would like to use a friend or family member that's fine, the only criteria is that they cannot have the same address as you, and they cannot have the
      same address as each other, but I do need to have a complete address and phone number for each one.

      Okay great! Give me a moment while I calculate your quote. (Place client on hold for 2-3 minutes)

      *Review clients loan information. This includes how much interest they have accumulated, their balance and how many loans they have. At this tim e,
      reference the program explanations and determine which program is best suited for the client Only pitch one program.

      Explain to client the inform ation you reviewed about their loans. Only provide information th at will demonstrate client's troubled siltation.

      Explain to the client the program th at you recommend and remember to add $30 on top of their monthly payment if it is an IBR or ICR program, to account for
      Select Student Services.

      How does this program sound to you?

      Does this sound like a program that's going to be manageable for you?


                                                                                                                                                             Page   I 12



CONFIDENTIAL                                                                                                                                               ML00333047
                            Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 9 of 20 Page ID
                                                              #:3008
                                                                       Student Loan Advisor Script

      Great, let's go ahead and complete your application and we'll see if we can get you a final approval.

      Now (Clients Name), what is your Date of Birth?

      And your social security number?


      Closing
      Now your application is complete, I went ahead and electronically submitted your application over to one of our underwriters, we should have a response from
      them in just a couple of minutes. Now what they are going to do, is review your file and respond back to me letting me know if you have been approved for
      this program, the exact payment due every month on your loan, and the enrollment fee that is associated with your loan.

      Now, the enrollment fee is based upon your financial situation, the amount of debt being consolidated, and the deductions that you may qualify for. Now with
      your current amount of debt at (Client Debt Amount), your enrollment fee is estimated to be at (3 or 5%) of your loan and (3 or 5%) of (Client Debt Amount)
      would be about (X amount). Now, that probably won't be the case for you, you do qualify for some deductions that I applied for on your behalf and I should be
      able to get them approved. That should help reduce the enrollment fee down quite a bit for you.

      Now I want to explain the process of what will take place.

      Your program is not going to start today, it's going to start in about 4 Months. From now until (Estimated Month), your loans are going to go through a
      processing period in which they will be paid off in full by the Department of Education, and replaced with a new one for the program. Instead of having (Their#
      of Loans), you're just going to have 1 loan with the same balance you currently have, but we're going to place you directly with the US Department of
      Education for the program.

      Now what we're also going to do to help you out with your transition is we're going to issue out a temporary forbearance on your account that will stop your
      current monthly payments from being required up until your program starts. Once that's approved, you're not going to have to make any more monthly
      payments to your current servicer, that way your transition into this program will be easier for you to manage.

      Okay, I am going to submit your file to our underwriter, so I am going to place you on hold and hopefully come back with an approval.        the client on hold
      and      2-3

      Okay (Client's Name), I just received a response on your application and Congratulations! You did get approved for the (Name of Program). Now I do have all of
      your terms and conditions here for you. Your new monthly payment due to the US Department of Education was approved and your new monthly payment is
      (x amount a month)

      Now the enrollment fee that's associated with your loan was deemed to be (x amount), however you did get approved for the deductions I applied for on your
      behalf and they reduced your enrollment fee down to a total of $899. Now they are giving you a 2 payment plan, that's two payments of 449.50. The first

                                                                                                                                                              Page   I 13



CONFIDENTIAL                                                                                                                                             ML00333048
                                Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 10 of 20 Page ID
                                                                   #:3009
                                                                         Student Loan Advisor Script

      payment is due (5-10 days from today). The second payment is due (30 days after).lf you would like to take advantage of an additional $100 discount, you can
      elect to make a one-time payment of $799, and then you don't have a monthly student loan payment until your program starts about 4 months from now. In
      addition to the monthly and annual payment relief you will be entitled to even more benefits from the Department of Education so please write these down:

          1.    Improved credit. According to Fair Credit Report Act, the rules and laws that govern how credit reporting companies report and generate your three
                digit credit score, having multiple trade lines will negatively impact your when compared to a profile with fewer trade lines. Therefore, through this
                consolidation process, you will be reducing trade lines and will not appear to be over extended.
          2.    Single Monthly Payment. Instead of having to make multiple payments on several loans, you will only have to make one payment to the Department
                of Education.
          3.    Flexible Repayment Options. With this consolidated loan program, you will now have the flexibility to change your repayment plans as circumstances
                in your life change. If you find yourself struggling to make a payment in the future, you now have the option to qualify for a lower payment if you
                qualify.
         4.     No Prepayment Penalty. This means qualifying for a very low base payment with a payment you know you can afford to make with the option to pay
                more if you like, without penalty. This means you pay the loan on your terms when it is feasible to do so.
         5.     Interest paid by the government. If your payment is not sufficient enough to cover the interest that normally accrues on your loan, the government
                will pay a portion of the subsidized interest for you during the first 36 months of this loan
          6.    Possible Loan Forgiveness.( IBR and ICR programs only) By having your loans consolidated through this program, you now have the ability to have a
                portion of your balance forgiven after your term.
               them   few seconds to

      So are those dates going to work for you?

      Great! Now we just need to set up your payment method to an ACH, do you have your routing number and account number with you?




      sss Explanation (For IBR and ICR programs only)
                                                                                                                                                               Page   I 14



CONFIDENTIAL                                                                                                                                                 ML00333049
                               Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 11 of 20 Page ID
                                                                  #:3010
                                                                         Student Loan Advisor Script

      Once your enrollment fee is made, you will have a total of 29.99 per month payable to Select Student Services. As you can see, the payment to the US
      Department of Education (Total$) plus the fee of 29.99 is less than what I quoted earlier as a total monthly payment. So congratulations! We were able to save
      you a little more money. As a member of Select Student Servicers, you will have the customer service available to oversee your student loan for the entire life
      of your loan. Please remember, you must re-apply for your (I BR or ICR) every year with the US Department of Education. If your miss the annual deadline to re-
      certify or make an error in that process, your current payment will be denied and you will be placed into a standard repayment plan where your monthly
      payment will rise considerably. The US Department of Education may not send a notice or reminder, it is your responsibility to re-certify. However, as a
      member of Select Student Services, all of this will be done for you. You will never have to pay another enrollment fee again. As long as your membership is
      current, you will have someone to handle all of your student loan needs for you. In addition to the above mentioned benefit, Select Student Services offers
      these other benefits:

          A)   Free annual re-certification for Income Driven Repayment plans - Provide document preparation services for client with previously consolidated
               student loans in an income driven program.
          B)   Free annual on line appraisal - Provides client with a copy of an on line appraisal of their home.
          C) Free annual financial profile analysis -A financial profile will be provided to the client after a 30 minute consultation with a financial professional.
          D)   Free annual credit report analysis - Provide client with a copy of their credit report along with an analysis of the credit report with a financial
               professional.
          E)   Free tax debt resolution consultation - Provide a free 30 minute phone consultation with a tax professional.
          F)   Free tax preparation services - Provide free preparation for a 1040EZ tax return. Additional charges may apply depending on the complexity of the
               client's return.

      Signing Documents
      Okay (Client's Name), if you can please access your email again, I'm going to send you some documents for you to electronically sign really quick. After that,
      I'm going to have you speak with a compliance officer for 5 minutes and then you will be on your way. The name on the documents are going to be titled
      (Name of Program). Let me know when you receive that please. *Wait until client says            received the documents.

      Now when you open that up click review documents, you should then see your initials and signature generated in there by the computer program. As long as
      that's spelled correctly, click I agree and then continue. That's going to save those images for you. After that just click all the red boxes on the screen that say
      Initial or Sign Here. When you get to the end let me know when you click on the blue Complete Signing button.

      Okay I just received a notification stating that's complete. You're going to have an email sent to you as well with a PDF copy of those documents for yourself
      okay?


      Compliance

                                                                                                                                                                     Page   I 15



CONFIDENTIAL                                                                                                                                                    ML00333050
                              Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 12 of 20 Page ID
                                                                 #:3011
                                                                        Student Loan Advisor Script                              Certified Document Center

      Okay great, now before I transfer you to a compliance officer, again we are on a recorded line and I am required to verify your understanding of the services
      being performed as well as the details of your direct consolidation loan program. I'm going to read you a series of statements, I do need you to answer yes to
      them. If you don't understand one of them feel free to stop me and I will clarify that for you okay?



            1.   Once again you are agreeing to X payments in the amount of X amount, and you understand that it is going to show as DEBT PAY GATEWAY ON
                 YOUR BILLING STATEMENT?
            2.   During the enrollment process did you personally create your FSA ID on the Department of Education's website?
            3.   You understand that we are not the Depart ment of Education or the servicer of your student loans?
            4.   You understand that you must continue to make your current student loan payment unt il placed on a forbearance or your consolidation is
                 approved.
            5.   You understand that Certified Document Center charges an enrollment fee of ($799 or $899) and that amount will not be applied towards the
                 balance of your student loans?
            6.   You understand that for the IBR/ICR program you must recertify once every 12 months (if client has elected to enroll in SSS, SSS will handle their re-
                 certificat ion).
            7.   You understand that t he $29.99 monthly payment paid to Select Student Services will not be applied to the balance of your student loans. ( If client
                 elects SSS)
            8.   You understand that Select St udent Services is not affiliated wit h Cert ified Document Center? ( only for SSS )



      Okay (Client's name) I'm going to transfer you to a compliance officer now. Again this is a brief 5-7 minute call with them, what they are going to do is verify
      your information such as your address, phone number, email, as well as your routing and account number so if you put that away make sure you have that out.
      Now if you have any questions, please wait until the end of the compliance call and I will jump back on the line. Their job is just to verify your information so if
      you stop them, they're going to assume that I did not explain the program to you thoroughly and send you back to me.

      Okay great, stay on the line I'll have you in touch with someone in about 3-4 minutes okay? One moment please.

      *Conference with compliance (888-717-5720)

      "Okay (Clients Name) I have your compliance officer here on the phone with you make sure to stay on the line till the end of the call okay? Okay here he/she
      is.

      Put yourself on mute listen to the call to ensure everything goes smoothly. When compliance hangs up, unmute yourself and clarify what the client needs to
      do.


                                                                                                                                                                Page   I 16



CONFIDENTIAL                                                                                                                                                  ML00333051
                           Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 13 of 20 Page ID
                                                              #:3012
                                                                        Student Loan Advisor Script                              Certified Document Center

      Tell the client to print out and hand sign documents and submit their proof of income. *Proof of income only needed fo r IBR/ICR

      Ask the client if they have any further questions. If so, answer them . Tell client congratulations again and have a great day.

      Proof of Income Types

      *Paystubs-Two most recent paystubs within last 45 days.

      *Taxes-First two pages of 1040 form




                                                                                                                                                      Page   I 17



CONFIDENTIAL                                                                                                                                         ML00333052
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 14 of 20 Page ID
                                          #:3013



        How to Handle Mailer Calls

        The Clients
           •   Each week there is a new batch of mail that will be in home. Over 80% of our deals are closed on

               the first call. Strike while the iron is hot

           •   People who call in from a mailer need your help. They may not come right out and say it, but it

               took courage and was a big step for them to call off something they received in the mail.

           •   Clients want to speak with a patient, precise, and knowledgeable representative who knows

               their job and is a true professional.

           •   No matter how "good of a deal" you have for your client, you will still need to build rapport

               during the call.

        Handling the Call

           •   Make sure to "diffuse" any clients who may be upset confused or simply calling in to get more

               information about the notice they received.

           •   The best way to open a call is quickly asking for a benefit ID so that you can bring up the clients

               information we have to help bridge the gap. As you are bringing up their info ask questions and

               allow them to talk.

           •   Welcome each question or objection along the way. Start each with "that's a great question" or

               "a lot of people ask me that." Once you overcome that question or objection get right back on

               the pitch. Leave no room for wiggle or doubt or they will continue to ask more questions and get

               you off track.

        The Close
           •   To close clients who have received a mailer, you need to get the client past the piece of mail.

           •   Go straight into rapport building and probing after the mailer has been explained.

           •   Recap to the client the all the benefits of the program such as improved credit, 1 monthly

               payment, lower interest rate and possible forgiveness.

           •   Retouch on their current situation and recap their hardships. You need to remind your client of

               where they are now and how we can help.

           •   The right application will require very few calls to close a deal, however with the wrong

               application no amount of calls will result in high sales.




CONFIDENTIAL                                                                                                         ML00333053
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 15 of 20 Page ID
                                          #:3014



        How to Handle Calls from the Dialer

        Understanding the Campaign



           •   Calls from the dialer are great leads and account for a high percentage of our production. They

               do not count against your conversion rate.

           •   This campaign requires a completely different opening script and approach. The opening script is

               broken up into two different formats.

           •   Clients receive an unexpected phone call with an automated response. It's a prerecorded voice

               discussing government programs, that qualified individuals can receive a lower interest rate up

               to possible forgiveness. The message is not very direct and may confuse people all together.

           •   Keep in mind that someone has taken a great chance and when they were solicited and "pushed

               1" in order to speak to someone about their student debt. Be even more patient with this lead

               more so than someone who received a mailer. Put more emphasis on who we are and how we

               can help.

        Voicemail

           •   Sometimes we will send the client directly to a voicemail when they "press 1". This voicemail

               states all our agents are busy and they need to leave a message with their name, telephone

               number, and debt load for a returned call.

           •   Those voicemails will come to you in the format via email, so always be checking your outlook.

           •   It's your responsibility to get the client back on the phone. They are expecting a phone call

               within an hour regarding their debt. If you don't get the client back on the phone, call them back

               twice a day for 3 days straight before moving on.

           •   There is different opening script provided behind this page. Please use common sense when

               applying these script to the different




                                                                                                        Page   I 19



CONFIDENTIAL                                                                                                     ML00333054
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 16 of 20 Page ID
                                          #:3015



        How to Handle Calls from the Dialer

        Straight to the Agent

           •   Sometimes we will send the client directly through to you. Check your phone before answering

               the call to determine where the lead is coming from.

           •   This marketing requires a different opening script as well. The opening script is provided behind

               this page. The client may be short on time because of the unexpected call. Push as long and as

               far as you can.

           •   Client will quickly identify a need or not. Just "diffuse" and situation quickly and move on if the

               client is not in need.

           •   Quickly get the clients name, address, contact information. It's important we reassure the client

               that, "I am confident there is a program with the U.S. Department of Education that can better

               your situation."




        The Close

           •   As with the mailer, it is critical that you "diffuse" any client who is upset, confused or unsure of

               why they were contacted.

           •   Do NOT tell them "thanks for calling." We are the ones that reached out to them using the

               dialer.

           •   Keep in mind, the client does not have anything to hold or reference, all they have received is a

               call from a dialer. Ask them to grab a pen and paper.



           •   Build rapport more so than the mailer, and be prepared for the "who are you objection." It's

               important we quickly identify who we are and why they were reached.




                                                                                                          Page   I 20



CONFIDENTIAL                                                                                                          ML00333055
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 17 of 20 Page ID
                                          #:3016




        Common Objections:


         Who are you?

                We are the Document Preparation Center. We are one of a few centers licensed by the
         Association for Student Loan Relief that helps to educate and facilitate people through the process of
         doing a Student Loan Consolidation. The Department of Education offers a wide variety of benefits to
         people in all different situations and my job is to review your situation to determine whether any of the
         payment plans can benefit you.

         Why did I get this mailer?

         The fact that you received the mailer means that you may qualify for a federally backed Direct
         Consolidation Loan with the U.S. Department of Education. Under the Health Care and Education
         Reconciliation Act of 2010, there are a few programs offered that you may be eligible for based on
         your ability to pay. You may be entitled to other government benefits as well.


         Where/How did you get my information?

         We are one of a few centers licensed by the Association for Student Loan Relief that reach out to folks
         like yourself who may qualify for existing programs that are offered by the U.S. Department of
         Education. We offer, at no cost or obligation, a review of your situation to determine whether any of
         the payment plans can benefit you.


         What are the fees/rates? (Prior to taking a full application)

         The exact fees associated with the closing of your loan are dependent upon the program you qualify
         for and the program you choose. What I will do at no cost or obligation is go through a quick
         application to find out what programs you qualify for, that way I can get you the answers you seek.
         Furthermore, we will provide you with a full set of disclosures for you to review prior to committing
         to anything.



         Why do I have to give you my personal information?

         Whenever you work with federal or government programs, it's always required to verify your
         information. Without this information, I will not be able to discuss your loans or see what
         government benefits you are entitled to. As a company who helps people find out what Federal
         programs you qualify for, the very first step is to fill out your FSA ID, have you had the opportunity to
         do that yet?




                                                                                                          Page   I 23



CONFIDENTIAL                                                                                                         ML00333058
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 18 of 20 Page ID
                                          #:3017




         Can I do this on my own?

         Risking trying to navigate through the government programs is not something you want to guess at.
         We are experts in the required process to guarantee your success into these programs. It would be
         like trying filing you own taxes. You hire someone because you want the best possible outcome.




         Why should I pay you to do this for me?

         We are experts with the experience necessary to save you time, money, and to ensure you qualify for
         the benefits you are entitled to. Let me ask you why do you pay a tax accountant every year for your
         taxes? Because you want to make sure you are getting the most amount of money back.



         Send me the Docs that I can read them first and then I'll call you back.

         The documents I am sending you to sign are a general set of disclosures that allow us to contact the
         parties involved to help you consolidate your loans with the U.S. Department of Education. They are
         time sensitive documents and if you are not prepared to move forward they will expire and your
         benefits will be denied.




                                                                                                      Page   I 24



CONFIDENTIAL                                                                                                    ML00333059
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 19 of 20 Page ID
                                          #:3018




        Tips for Closing

           •   Do not skip any aspect of the script. As previously mentioned our best reps have accredited their
               success to the script, it works! There are many aspects of the script that have been built that way
               for a reason.



           •   Get the banking/credit card information before going to underwriting. It's required to have a
               complete application before going to underwriting. The U.S. Department of Education needs to
               see the ability to pay. "You do want the lowest interest rate, don't you?"



           •   Compare the client's situation from where they are today vs. what the U.S. Department of
               Education can do for them. They can continue to pay very little today and tens of thousands
               tomorrow ... OR they can pay a couple hundred today and save tens of thousands tomorrow.



           •   Do not let your clients off the phone. We know that 80% of the company's deals come from the
               l51 phone call. The longer the client is on the phone the more invested they are. Once you let
               them off the phone follow up but know you job will be lO0x harder.



           •   Do not give them the option of when to pay. You select the next two dates for them to pay. If a
               client can pay within 14 days send the docs out and end the call with congratulations.



           If you have to schedule a call back, narrow it down to morning, afternoon or evening. Then you set
                the time of when they can call you back. Create a sense of urgency. Call them if they miss the
                appointment, but the times that they call you back, it's a deal.




                                                                                                       Page   I 31



CONFIDENTIAL                                                                                                     ML00333066
       Case 8:20-cv-00043-SB-ADS Document 190-44 Filed 05/14/21 Page 20 of 20 Page ID
                                          #:3019



        How to Upsell



           •   Sometimes you will encounter clients that are paying nothing, or have worked out a very
               low payment plan with their current servicer. Servicers will offer a lower monthly
               payment because it's good for their business, not the client.



           •   You have to get back to the benefits; lower interest rate, flexible options, and improving
               the client's credit.



           •   Explain that by paying less it will take them longer to pay off their debt, which will result
               them in paying thousands more in interest on their loans. By enrolling in this program
               and paying what the government determines they should be able to afford, their
               payments towards their debt can save them thousands.



           There is always benefit for the client with these programs. It's up to you to convey the
               message in a way that makes sense for the client.




CONFIDENTIAL                                                                                                   ML00333067
